Exhibit AMERICAN MEDICAL TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2008 AND (Unaudited) 2008 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 40,620 $ 20,369 Restricted certificate of deposit 326,392 313,950 Accounts receivable, less allowance of approximately $9,400 in 2008 and $16,500 in 2007 186,414 272,113 Inventories, net 133,837 133,829 Prepaid expenses and other current assets 105,056 158,857 Total current assets 792,319 899,118 PROPERTY AND EQUIPMENT, net 51,736 89,912 INTANGIBLE ASSETS, net 686,471 849,030 Total assets $ 1,530,526 $ 1,838,060 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Line of credit $ 690,000 $ 500,000 Bear Street note 145,000 — Accounts payable 583,116 672,712 Compensation and employee benefits 58,437 48,236 Accrued restructuring costs 65,892 65,892 Warrants subject to registration rights 74,999 449,410 Other accrued liabilities 73,959 110,392 Total current liabilities 1,691,403 1,846,642 LONG-TERM LIABILITIES: Deferred gain on sale of building — 503,202 Deferred revenue 48,656 Total long-term liabilities 48,656 503,202 COMMITMENTS AND CONTINGENCIES (Notes 2, 3, 9 and 10) STOCKHOLDERS’ DEFICIT Preferred Stock, authorized 9,425,000 shares, none outstanding — — Common stock, $.04 par value, authorized 100,000,000 shares; issued and outstanding 10,389,306 and 10,117,274, respectively 415,572 404,691 Additional paid-in capital 43,891,851 43,790,539 Accumulated deficit (44,516,956 ) (44,707,014 ) Total stockholders’ deficit (209,533 ) (511,784 ) Total liabilities and stockholders’ deficit $ 1,530,526 $ 1,838,060 See accompanying notes to unaudited condensed consolidated financial statements. F-1 AMERICAN MEDICAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS YEARS ENDED DECEMBER 31, 2 (Unaudited) 2008 2007 REVENUES $ 2,480,667 $ 3,165,399 ROYALTIES 24,235 26,075 2,504,902 3,191,474 COST OF SALES 848,695 1,492,367 Gross profit 1,656,207 1,699,107 COST AND EXPENSES: Selling, general and administration 2,119,941 2,845,731 Research and development — 17,596 Loss from operations (463,734 ) (1,164,220 ) OTHER INCOME (EXPENSES): Net realized and unrealized gains on investments 12,442 15,064 Gain on sale of machinery — 76,101 Other income 311,687 242,918 Interest income — 5,299 Change in fair value of warrant 374,411 (49,484 ) Interest expense (40,442 ) (52,571 ) Total other income(expenses) 658,098 237,327 Net income (loss) 194,364 (926,893 ) Preferred dividends — (25,963 ) Net income (loss) attributable to common shareholders $ 194,364 $ (952,856 ) Basic and diluted income (loss) per common share $ 0.02 $ (0.11 ) Weighted number of shares issued 10,310,195 8,679,741 See accompanying notes to unaudited condensed consolidated financial statements. F-2 AMERICAN MEDICAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT YEARS ENDED DECEMBER 31, 2 (Unaudited) COMMONSTOCK ADDITIONAL PAID-IN ACCUMULATED SHARES AMOUNT CAPITAL DEFICIT TOTAL Balance at December31, 2006 8,189,306 $ 327,572 $ 42,604,651 $ (43,786,739 ) $ (854,516 ) Net loss — — — (926,893 ) (926,893 ) Foreign currency translation — — — 6,618 6,618 Comprehensive loss — (920,275 ) Preferred dividends — — (25,963 ) (25,963 ) Preferred shares conversion 1,000,000 40,000 360,000 — 400,000 Employee option grants — — 89,383 — 89,383 Option grants for license — — 526,726 — 526,726 Stock compensation 927,968 37,119 235,742 — 272,861 Balance at December31, 2007 10,117,274 404,691 43,790,539 (44,707,014 ) (511,784 ) Net income — — — 194,364 194,364 Foreign currency translation — — — (4,306 ) (4,306 ) Comprehensive income — 190,058 Employee option grants — — 64,872 — 64,872 Stock compensation 272,032 10,881 36,440 — 47,321 Balance at December31, 2008 10,389,306 $ 415,572 $ 43,891,851 $ (44,516,956 ) $ (209,533 ) See accompanying notes to unaudited condensed consolidated financial statements. F-3 AMERICAN MEDICAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 (Unaudited) 2008 2007 OPERATING ACTIVITIES: Net income/(loss) $ 194,364 $ (926,893 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 40,224 49,405 Amortization 162,559 150,861 Provision for slow-moving inventory (48,089 ) 227,868 Provision of doubtful accounts (7,064 ) 22,680 Gain on sale of machinery — (76,101 ) Gain recognized on sale of building (503,202 ) (152,873 ) Loss on disposal of asset 2,976 609 Net realized and unrealized gains on investments (12,442 ) (15,064 ) Expense related to option grants 64,872 89,383 Change in fair value of warrant (374,411 ) 49,484 Expense related to stock compensation 47,321 272,861 Total other operating activities (627,256 ) 619,113 Changes in operating assets and liabilities: Accounts receivable 92,763 (21,558 ) Inventories 48,081 143,881 Prepaid expenses and other current assets 53,801 (7,348 ) Accounts payable (89,596 ) (65 ) Compensation and employee benefits 10,201 (46,803 ) Bear Street note 145,000 Deferred revenue 48,656 — Other accrued liabilities (36,433 ) (117,713 ) Net cash used in operating activities (160,419 ) (357,386 ) INVESTING ACTIVITIES: Purchases of property, plant and equipment (5,024 ) (30,211 ) Proceeds from sale of machinery — 76,300 Sales and maturities of government securities — 185,190 Net cash provided by (used in) investing activities (5,024 ) 231,279 FINANCING ACTIVITIES: SeriesB preferred dividends — (25,963 ) Proceeds from line of credit 190,000 100,000 Net cash provided by financing activities 190,000 74,037 Net increase/(decrease) in cash and cash equivalents 24,557 (52,070 ) Effect of exchange rates on cash (4,306 ) 6,618 Increase(decrease) in cash and cash equivalents 20,251 (45,452 ) CASH and cash equivalents,at beginning of year 20,369 65,821 CASH and cash equivalents, at end of year $ 40,620 $ 20,369 SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITIES Issuance of options for license fee $ — 526,726 Conversion of preferred shares to common shares — 400,000 See accompanying notes to unaudited condensed consolidated financial statements. F-4 American Medical Technologies,Inc. Notes to Unaudited Financial Statements Note 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Operations and Principles of Consolidation — American Medical Technologies,Inc. (“AMT” or the “Company”) develops, manufactures, markets and sells technology products primarily for dentistry; and distributes tooth whitening products. The consolidated financial statements include the accounts and operations of the Company and American Medical Technologies GmbH, its German subsidiary. All intercompany transactions and balances have been eliminated. Going Concern — The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company incurred a loss from operations of $463,734 and $1,164,220 for the years ended December31, 2008 and December31, 2007, respectively. The Company’s recurring losses from operations and the Company’s total liabilities exceeding its total assets raise substantial doubt as to the Company’s ability to continue as a going concern. Inventories — Inventories are stated at the lower of cost, determined by the first-in first-out method, or market. At December31, 2008 and 2007, inventories consisted of the following: 2008 2007 Finished goods $ 78,511 $ 55,273 Raw materials, parts and supplies 55,326 78,556 $ 133,837 $ 133,829 Inventories at December31, 2008 and 2007 are net of valuation allowances of approximately $952,000 and $1,000,000, respectively. The Company’s reserve for slow moving inventory is evaluated periodically based on its current and projected sales and usage. The inventory reserve calculation assumes that any parts on hand exceeding three years of projected usage are subject to complete valuation allowance. For purposes of computing the valuation allowance at December31, 2008, part usage was projected at 50% of the 2008 actual part usage. The valuation allowance could change materially, either up or down, if actual part usage in future years is materially different than the usage projected at December31, 2008; however, the new cost basis cannot subsequently be marked up based on changes in underlying facts and circumstances. Property and Equipment — Property and equipment are stated at cost less accumulated depreciation. Depreciation is computed by the straight-line method over the estimated useful lives of the related assets, which range from three to ten years. Depreciation is not included in cost of sales.
